Exhibit 10.33
FORM OF SECOND AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
SMART Modular Technologies (WWH), Inc.
(a Cayman Islands company)
This Second Amended and Restated Indemnification Agreement (this “Agreement”),
made and entered into as of the            day of               , 20     , by
and between SMART Modular Technologies (WWH), Inc., an exempted company
organized under the laws of the Cayman Islands (the “Company”), and
                                                             (“Indemnitee”).
W I T N E S S E T H:
WHEREAS, the Company and the Indemnitee recognize the difficulty in obtaining
directors’ and officers’ liability insurance, the cost of such insurance, the
limitations as to who can be covered under such insurance and the limited scope
of coverage that may be available under such insurance;
WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting officers and directors
and key employees to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been or may be severely
limited;
WHEREAS, the Indemnitee does not regard the current indemnification agreement as
adequate, and the Indemnitee and other officers and directors and key employees
of the Company may not be willing to continue to serve as officers, directors
and/or as employees without additional protection; and
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as the Indemnitee, to serve as officers, directors
and/or key employees of the Company and to indemnify its officers, directors and
key employees so as to provide them with the maximum protection permitted by
law.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
ARTICLE 1
Certain Definitions
(a) As used in this Agreement:
“Change of Control” means any one of the following circumstances occurring after
the date hereof: (i) there shall have occurred an event required to be reported
with respect to the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item or any similar schedule or
form) under the Exchange Act, regardless of whether the Company is then subject
to such reporting requirement; (ii) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become, without
prior approval of the Company’s Board by approval of at least a majority of the
Continuing Directors, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the combined voting power of the Company’s then outstanding
voting securities (provided that, for purposes of this clause (ii), the term
“person” shall exclude (x) the Company, (y) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (z) any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of ordinary shares of the
Company); (iii) there occurs a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity; (iv) all or substantially all the assets of the Company
are sold or disposed of in a transaction or series of related transactions;
(v) the approval by the shareholders of the Company of a complete liquidation of
the Company; or (vi) the Continuing Directors cease for any reason to constitute
at least a majority of the members of the Board.
“Continuing Director” means (i) each director on the Board on the date hereof,
or (ii) any new director whose election or nomination for election by the
Company’s shareholders or the Company’s directors was approved by a vote of at
least a majority of the directors then still in office who were directors on the
date hereof or whose election or nomination was so approved.
“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee, contractor or agent of the Company or of
any other Enterprise including any subsidiary or affiliate of the Company.
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” means the Company and any other corporation, limited liability
company, partnership, joint venture, entity, trust, committee, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, other committee member,
employee, contractor or agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2 of 17



--------------------------------------------------------------------------------



 



“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expenses” means any and all direct and indirect costs (including attorneys’
fees whether or not suit or other proceedings are underway and at trial and
appellate levels, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses) reasonably incurred in connection with (i) prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding, or (ii) establishing or
enforcing a right to indemnification under this Agreement, the Company’s Amended
and Restated Articles of Association, Amended and Restated Memorandum of
Association applicable law or otherwise. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. For the avoidance of
doubt, Expenses, however, shall not include any Liabilities.
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements) or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Liabilities” means any losses or liabilities, including any judgments, fines,
excise taxes and penalties, penalties and amounts paid or to be paid in
settlement, arising out of or in connection with any Proceeding (including all
interest, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, excise taxes and penalties, penalties or
amounts paid in settlement).
“Proceeding” means any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceeding hereinabove listed in which Indemnitee was, is
or will be involved as a party, potential party, non-party witness or otherwise
by reason of any Corporate Status of Indemnitee, or by reason of any action
taken (or failure to act) by him or her or of any action (or failure to act) on
his or her part while serving in any Corporate Status.

 

3 of 17



--------------------------------------------------------------------------------



 



(b) For the purposes of this Agreement:
References to “Company” shall include, in addition to the resulting or surviving
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, contractors or agents, so that if Indemnitee is
or was a director, officer, employee, contractor or agent of such constituent
corporation or is or was serving at the request of such constituent corporation
as a director, officer, employee, contractor or agent of another corporation,
partnership, joint venture, trust or other enterprise, then Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.
Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee, contractor or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, contractor or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
Reference to “including” shall mean “including, without limitation,” regardless
of whether the words “without limitation” actually appear.
ARTICLE 2
Services By Indemnitee
Section 2.01. Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director, officer or key employee of the Company, for so
long as Indemnitee is duly elected or appointed or until Indemnitee tenders his
or her resignation or is removed.

 

4 of 17



--------------------------------------------------------------------------------



 



ARTICLE 3
Indemnification
Section 3.01. General. (a) Notwithstanding any other provisions of this
Agreement to the contrary, the Company hereby agrees to and shall automatically
(unless otherwise required by law) indemnify Indemnitee and hold Indemnitee
harmless from and against any and all Expenses and Liabilities, in either case,
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf by
reason of Indemnitee’s Corporate Status, to the fullest extent permitted by
applicable law. The Company’s indemnification obligations set forth in this
Section 3.01 shall apply (i) in respect of Indemnitee’s past, present and future
service in any Corporate Status, (ii) regardless of whether Indemnitee is
serving in any Corporate Status at the time any such Expense or Liability is
incurred, and (iii) regardless of whether any Proceeding is successful.
For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:
(i) to the fullest extent permitted by any provision of the Cayman Islands
Companies Law, or the corresponding provision of any successor statute to the
extent such laws are applicable, and
(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the Cayman Islands Companies Law adopted after the date of this
Agreement, to the extent such laws are applicable, that increase the extent to
which a corporation or company may indemnify its officers and/or directors
and/or key employees and/or contractors.
(b) Witness Expenses. Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of his or her Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection therewith.
(c) Expenses as a Party Where Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, to the fullest extent permitted by
applicable law (and not in derogation of any other provision of this Agreement),
to the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding, but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall,
to the fullest extent permitted by applicable law, indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

 

5 of 17



--------------------------------------------------------------------------------



 



Section 3.02. Exclusions. Notwithstanding any provision of this Agreement and
unless Indemnitee ultimately is successful on the merits with respect to any
such claim, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:
(a) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, or (ii) any reimbursement of the Company by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements that
arise from an accounting restatement of the Company pursuant to Section 304 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or
(b) except as otherwise provided in Sections 6.01(e), prior to a Change of
Control, in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law, or (iii) the Proceeding is
initiated to enforce this Agreement.
Section 3.03. Gross-Up Payment. If any portion of the payments or advances made
hereunder are considered to be a taxable benefit to Indemnitee by any taxing
authority and no offsetting deduction is available to Indemnitee, then, to the
fullest extent permitted by applicable law, Indemnity shall be entitled to
additional payment (a “Gross-Up Payment”) in the amount calculated to ensure
that after the Indemnitee pays all applicable taxes, including any taxes on the
Gross-Up Payment, the Indemnitee shall retain an amount of the Gross-Up Payment
equal to the taxes due.
ARTICLE 4
Advancement Of Expenses; Defense of Claims; Payment Of Liabilities
Section 4.01. Advances. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance any Expenses actually and reasonably
incurred by Indemnitee in connection with any Proceeding within ten (10) days
after the receipt by the Company of each statement requesting such advance from
time to time, whether prior to, during or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay such amounts and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this Agreement and/or this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances and/or Liabilities claimed.

 

6 of 17



--------------------------------------------------------------------------------



 



Section 4.02. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all Expenses advanced by the Company
pursuant to Section 4.01, in the event and only to the extent that it shall be
determined by final judgment or other final adjudication under the provisions of
any applicable law (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be indemnified by the
Company for such Expenses.
Section 4.03. Defense of Claims. The Company will be entitled to participate in
the Proceeding at its own expense. The Company shall not settle any action,
claim or Proceeding (in whole or in part) which would impose any Expense,
judgment, fine, penalty or limitation on Indemnitee without Indemnitee’s prior
written consent, such consent not to be unreasonably withheld. Indemnitee shall
not settle any action, claim or Proceeding (in whole or in part) which would
impose any Expense, judgment, fine, penalty or limitation on the Company without
the Company’s prior written consent, such consent not to be unreasonably
withheld.
Section 4.04. Payment of Liabilities. Notwithstanding any provision of this
Agreement to the contrary, unless the Company has posted all appropriate bonds
and has taken all required action to file a valid, timely appeal of any final
judgment rendered, the Company shall pay any and all Liabilities actually and
reasonably incurred by Indemnitee in connection with any Proceeding within ten
(10) days after the receipt by the Company of each statement requesting such
payment from time to time, whether prior to, during or after final disposition
of any Proceeding. Payment of Liabilities shall be unsecured and interest free.
Payment of Liabilities shall be made without regard to Indemnitee’s ability to
repay such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.
ARTICLE 5
Procedures For Notification of and Determination of Entitlement To
Indemnification
Section 5.01. Notification; Request for Indemnification. (a) As soon as
reasonably practicable after receipt by Indemnitee of written notice that he is
a party to or a participant (as a witness or otherwise) in any Proceeding or of
any other matter in respect of which Indemnitee intends to seek indemnification
or advancement of Expenses hereunder, Indemnitee shall provide to the Company
written notice thereof, including the nature of and the facts underlying the
Proceeding. The failure by Indemnitee to so notify the Company will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise.
(b) To obtain indemnification under this Agreement, Indemnitee shall deliver to
the Company a written request for indemnification, including therewith such
information as is reasonably available to Indemnitee and reasonably necessary to
determine Indemnitee’s entitlement to indemnification hereunder. Such request(s)
may be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. Indemnitee’s entitlement to
indemnification shall be determined according to Section 5.02 of this Agreement
and applicable law.

 

7 of 17



--------------------------------------------------------------------------------



 



Section 5.02. Determination of Entitlement. (a) Where there has been a written
request by Indemnitee for indemnification pursuant to Section 5.01(b), and if
applicable law requires a process for the determination of entitlement then, as
soon as is reasonably practicable (but in any event not later than 30 days)
after final disposition of the relevant Proceeding, a determination with respect
to Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change of Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change of Control shall
have occurred, by Independent Counsel in a written opinion to the Board, a copy
of which shall be delivered to Indemnitee. If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification). Nothing herein is intended to limit Indemnitee’s right to
advancement of Expenses as set forth elsewhere in this agreement.
(b) If entitlement to indemnification is to be determined by Independent Counsel
pursuant to Section 5.02(a)(ii), such Independent Counsel shall be selected by
Indemnitee, and Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected. If entitlement to
indemnification is to be determined by Independent Counsel pursuant to
Section 5.02(a)(i)(C) (or if Indemnitee requests that such selection be made by
the Board), such Independent Counsel shall be selected by the Company in which
case the Company shall give written notice to Indemnitee advising him or her of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within 10 days after such written
notice of selection shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 1 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within 20 days after the later of submission by
Indemnitee of a written request for indemnification pursuant to Section 5.01(b)
hereof and the final disposition of the Proceeding, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 5.02(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 6.01(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

8 of 17



--------------------------------------------------------------------------------



 



(c) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel serving under this Agreement.
Section 5.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 5.01(b) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of any person, persons or entity to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by any person, persons or
entity that Indemnitee has not met such applicable standard of conduct, shall be
a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
(b) If the person, persons or entity empowered or selected under Section 5.02 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within the thirty (30) day period referred
to in Section 5.02(a), the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

9 of 17



--------------------------------------------------------------------------------



 



(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is in good faith reliance on
the records or books of account of any Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers or other
employees, consultants or representatives of such Enterprise in the course of
their duties, or on the advice of legal counsel for such Enterprise or on
information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 5.03(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.
(e) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.
ARTICLE 6
Remedies of Indemnitee
Section 6.01. Adjudication or Arbitration. (a) In the event of any dispute
between Indemnitee and the Company hereunder as to entitlement to
indemnification, contribution, hold harmless or payment or advancement of
Expenses (including where (i) a determination is made pursuant to Section 5.02
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 4.01 of this Agreement, (iii) payment of indemnification pursuant to
Section 3.01 of this Agreement is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification,
(iv) no determination as to entitlement to indemnification is timely made
pursuant to Section 5.02 of this Agreement and no payment of indemnification is
made within ten (10) days after entitlement is deemed to have been determined
pursuant to Section 5.03(b), or (v) a contribution payment is not made in a
timely manner pursuant to Section 8.04 of this Agreement), then Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification, hold harmless, contribution or advancement. Alternatively, in
such case, Indemnitee, at his or her option, may seek an award in arbitration to
be conducted by a single arbitrator pursuant to the Commercial Arbitration Rules
of the American Arbitration Association. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

10 of 17



--------------------------------------------------------------------------------



 



(b) In the event that a determination shall have been made pursuant to
Section 5.02(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6.01 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 6.01, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification, contribution, hold harmless or
payment or advancement of Expenses, as the case may be, and the Company may not
refer to or introduce into evidence any determination pursuant to
Section 5.02(a) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 6.01, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 4.02 or otherwise until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).
(c) If a determination shall have been made pursuant to Section 5.02(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 6.01, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.
(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 6.01 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.
(e) The Company shall indemnify Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after the Company’s receipt of such written request) advance such
Expenses to Indemnitee, which are reasonably incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
(i) indemnification or advances of Expenses by the Company (or otherwise for the
enforcement, interpretation or defense of his or her rights) under this
Agreement or any other agreement, including any other indemnification,
contribution or advancement agreement, or any provision of the Company’s Amended
and Restated Articles of Association or Amended and Restated Memorandum of
Association now or hereafter in effect or (ii) recovery or advances under any
directors’ and officers’ liability insurance policy maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, contribution, hold harmless, advancement or insurance recovery,
as the case may be.

 

11 of 17



--------------------------------------------------------------------------------



 



ARTICLE 7
Directors’ and Officers’ Liability Insurance
Section 7.01. D&O Liability Insurance. To the extent that the Company maintains
a policy or policies of insurance providing liability insurance for directors
and officers of the Company in their capacities as such (and for any capacity in
which any director or officer of the Company serves any other Enterprise at the
request of the Company), in respect of acts or omissions occurring while serving
in such capacity, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any other director or officer under such policy or policies. The
provision of such insurance shall not limit or excuse the liability of the
Company hereunder.
ARTICLE 8
Miscellaneous
Section 8.01. Nonexclusivity of Rights. The rights of indemnification,
contribution and advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled to under applicable law, the Company’s Amended and Restated Articles of
Association, the Company’s Amended and Restated Memorandum of Association, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
Section 8.02. Insurance and Subrogation. (a) If, at the time the Company
receives notice of a claim hereunder, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.
(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

12 of 17



--------------------------------------------------------------------------------



 



(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided) hereunder
if and to the extent that Indemnitee has actually received such payment under
any insurance policy or other indemnity provision.
Section 8.03 Amounts from Other Enterprise. The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, board of directors’ committee member, employee, contractor or
agent of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses from such
Enterprise.
Section 8.04. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees, contractors and agents) and Indemnitee in connection with such
event(s) and/or transaction(s).
Section 8.05. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit, restrict or reduce any right of Indemnitee under this Agreement in
respect of any act or omission, or any event occurring, prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, (i) permits greater indemnification, contribution,
or advancement of Expenses than would be afforded currently under the Company’s
Amended and Restated Articles of Association, the Company’s Amended and Restated
Memorandum of Association and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, or (ii) limits rights with respect to indemnification,
contribution, or advancement of Expenses, it is the intent of the parties hereto
that the rights with respect to indemnification, contribution, or advancement of
Expenses in effect prior to such change shall remain in full force and effect to
the fullest extent permitted by applicable law.
Section 8.06. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

13 of 17



--------------------------------------------------------------------------------



 



Section 8.07. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement, provided that this Agreement is a supplement
to and in furtherance of the Amended and Restated Articles of Association and
Amended and Restated Memorandum of Association of the Company and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.
Section 8.08. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
Section 8.09. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing (which may be by email or facsimile
transmission). All such notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt. The address for notice to a party is as shown on the signature
page of this Agreement, or such other address as any party shall have given by
written notice to the other party as provided above.
Section 8.10. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as, or to continue to serve as, a
director or officer or key employee of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director or
officer or key employee of the Company. To the fullest extent permitted by law,
this Agreement is not intended to amend or restate similar types of agreements
with former officers, directors or key employees unless they are expressly made
a party to this Agreement.

 

14 of 17



--------------------------------------------------------------------------------



 



(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, legatees, and executors, administrators, personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all, or a substantial part of the business or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
(c) The indemnification, contribution and advancement of Expenses provided by,
or granted pursuant to this Agreement shall continue as to a person who has
ceased to be a director or officer or employee and shall inure to the benefit of
the heirs, executors, administrators, legatees and assigns of such a person.
Section 8.11. Governing Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York, without regard to its conflict of laws rules.
Section 8.12. Consent to Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a) of this Agreement, the
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the state or federal court located in the State of New York
(the “New York Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the New York Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the New York Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the New York Court
has been brought in an improper or inconvenient forum.
Section 8.13. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
Section 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

15 of 17



--------------------------------------------------------------------------------



 



Section 8.15. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
Section 8.16. Primary Obligor. The Company hereby acknowledges that Indemnitee
has certain rights to indemnification, advancement of expenses and/or insurance
provided by [Name of Fund/Sponsor] and certain of [its][their] affiliates
(collectively, the “Fund Indemnitors”).  The Company hereby agrees (i) that it
is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement, the Company’s Amended and Restated Articles of Association and the
Company’s Amended and Restated Memorandum of Association (or any other agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors, and, (iii)  that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof.  The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company.  The Company and
Indemnitee agree that the Fund Indemnitors are express third party beneficiaries
of the terms of this Section.

[This space intentionally left blank.]

 

16 of 17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed, delivered and entered
into, to be effective as of the date first above written.

                  SMART Modular Technologies (WWH), Inc.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

             
 
  Address:   39870 Eureka Drive    
 
      Newark, California 94560    
 
  Facsimile:   510-624-8231    
 
  Attention:   CEO    
 
                With a copy to:   SMART Modular Technologies    
 
  Address:   39870 Eureka Drive    
 
      Newark, California 94560    
 
  Facsimile:   510-624-8231    
 
  Attention:   Legal Department    
 
                INDEMNITEE    
 
                     
 
           
 
  Address:        
 
  Facsimile:        
 
                With a copy to:    
 
  Address:        
 
  Facsimile:        
 
  Attention:        

 

17 of 17